Order entered February 24, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01131-CR

                               RAY DON WILSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-75289-U

                                           ORDER
       Before the Court is the February 19, 2020 second request for additional time filed by

court reporter Sasha Brooks. We GRANT the request and ORDER the reporter’s record filed on

or before March 20, 2020. Ms. Brooks is cautioned that further extensions are disfavored.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE